     Case 3:20-cv-00776-N Document 1 Filed 04/02/20              Page 1 of 25 PageID 1



                        THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

AMBER CHAMBERLAIN an                          §             Case No.: 3:20-cv-776
individual,                                   §
                                              §             JURY TRIAL DEMANDED
                       Plaintiff,             §
         vs.                                  §
                                              §
FRED’S BLUELIGHT INVESTMENTS                  §
INC., D/B/A CORSETS CABARET,                  §
8128 CAMP BOWIE LLC, TX TRIPLE                §
LLC, CURTIS WISE, LARRY                       §
WRANGLER AND JAMES VICK,                      §
BROOKE DOE, JENNIFER DOE AND                  §
JADE DOE individuals,                         §
                 Defendants.                  §


                               PLAINTIFF’S ORIGINAL COMPLAINT


       Plaintiff AMBER CHAMBERLAIN., (“Plaintiff”), individually and on behalf of all

others similarly situated, alleges the following upon information and belief, based upon

investigation of counsel, published reports, and personal knowledge:

I.     NATURE OF THE ACTION

       1.      Plaintiff alleges causes of action against Defendants FRED’S BLUELIGHT

INVESTMENTS INC. D/B/A CORSET’S CABARET, 8128 CAMP BOWIE LLC, TX

TRIPLE LLC, CURTIS WISE, LARRY WRANGLER AND JAMES VICK

(“Defendants”) for damages resulting from Defendants evading the mandatory minimum wage

and overtime provisions of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.(“FLSA”) and

illegally absconding with Plaintiff’s tips.

       2.      Defendants own and operate a strip club named CORSETS CABARET. These


               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                  –1–
     Case 3:20-cv-00776-N Document 1 Filed 04/02/20                    Page 2 of 25 PageID 2



causes of action arise from Defendants’ willful actions while Plaintiff was employed by

Defendants from approximately 2012 through September, 2019. Throughout her employment

with Defendants, Plaintiff has been denied minimum wage payments and denied overtime as

part of Defendants scheme to classify Plaintiff and other dancers/entertainers as “independent

contractors.” As the Department of Labor explained in a recent Administrative Interpretation:

            Misclassification of employees as independent contractors is found in an
            increasing number of workplaces in the United States, in part reflecting
            larger restructuring of business organizations. When employers
            improperly classify employees as independent contractors, the employees
            may not receive important workplace protections such as the minimum
            wage, overtime compensation, unemployment insurance, and workers’
            compensation. Misclassification also results in lower tax revenues for
            government and an uneven playing field for employers who properly
            classify their workers. Although independent contracting relationships
            can be advantageous for workers and businesses, some employees may
            be intentionally misclassified as a means to cut costs and avoid compliance
            with labor laws.1

       As alleged in more detail below, that is exactly what the Defendant is doing in this case.

       3.      Plaintiff worked at Defendants’ principal place of business located at 8128 Camp

Bowie W. Blvd, Fort Worth, Texas 76116.

       4.      Defendants failed to pay Plaintiff minimum wages and overtime wages for all

hours worked in violation of 29 U.S.C. §§ 206 and 207 of the FLSA.

       5.      Defendants’ conduct violates the FLSA, which requires non-exempt employees

to be compensated for their overtime work at a rate of one and one-half (1 ½) times their regular

rate of pay. See 29 U.S.C. § 207(a).

       6.      Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29 U.S.C. § 206.


1   See DOL Admin. Interp. No. 2015-1, available at
    http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.


               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                –2–
      Case 3:20-cv-00776-N Document 1 Filed 04/02/20               Page 3 of 25 PageID 3



        7.      Plaintiff brings a collective action to recover the unpaid overtime compensation

and minimum wage owed to her individually and on behalf of all other similarly situated

employees, current and former, of Defendants. Members of the Collective Action are hereinafter

referred to as “FLSA Class Members.”

        8.      As a result of Defendants’ violations, Plaintiff and the FLSA Class Members

seek to recover double damages for failure to pay minimum wage, overtime liquidated damages,

interest, and attorneys’ fees.

II.     PARTIES

        9.      Plaintiff is an individual adult resident of the State of Texas. Furthermore,

Plaintiff was employed by Defendants and qualifies as an “employee” of Defendants as defined

by the FLSA, 29 U.S.C. § 203(e)(1). Her consent to this action is attached hereto as Exhibit 1.

        10.     The FLSA Class Members are all current and former exotic dancers who worked

at the Corsets Cabaret at any time starting three (3) years before this Complaint was filed, up to

the present.

        11.     FRED’S BLUELIGHT INVESTMENTS INC d/b/a CORSETS CABARET

(“FRED’S BLUELIGH”) is a Texas Corporation with its principal place of business at 2032

Reserve Court, Flower Mound, Texas 75022. At all times mentioned herein,                  was an

“employer” or “joint employer” as defined by the FLSA, 29 U.S.C. § 203(d) and (g). FREDS

BLUELIGHT may be served via its agent for service of process, Larry Wrangler, 11327 Reeder

Road, Dallas, Texas 75229.

        12.     8128 CAMP BOWIE LLC (“8128 CAMP BOWIE’) is a Texas Limited Liability

Company with its principal place of business at 11327 Reeder Road, Dallas, Texas 75229. At all

times mentioned herein, 8128 CAMP BOWIE was an “employer” or “joint employer” as



                COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –3–
    Case 3:20-cv-00776-N Document 1 Filed 04/02/20                Page 4 of 25 PageID 4



defined by the FLSA, 29 U.S.C. § 203(d) and (g). 8128 CAMP BOWIE may be served via its

agent for service of process, Craig Shells, 1701 N. Collins Blvd, Suite 1100, Richardson, Texas

75080.

         13.   TX TRIPLE LLC is a is a Texas Limited Liability Company with its principal

place of business at 2032 Reserve Court, Flower Mound, Texas 75022. At all times mentioned

herein, TX TRIPLE LLC was an “employer” or “joint employer” as defined by the FLSA, 29

U.S.C. § 203(d) and (g). TX TRIPLE LLC may be served via its agent for service of process,

Larry Wrangler, 1828 Stewart Drive, Carrollton, Texas 75010.

         14.   CURTIS WISE is an owner and president of 8128 CAMP BOWIE and may be

served at 11327 Reeder Road, Dallas, Texas 75229 or wherever he may be found.

         15.   JAMES VICK is an owner of TX TRIPLE LLC and may be served at 1828

Stewart Drive, Carrollton, Texas 75010 or wherever he may be found.

         16.   LARRY WRANGLER acted directly or indirectly on behalf of CORSETS

CABARET, and, at all times mentioned herein was an “employer” or “joint employer” of

Plaintiff within the meaning of the FLSA. He exerted operational and management control over

Defendants, including day to day management. He was and is, frequently present at, owned,

directed, controlled and managed the operations at Defendants. He also controlled the nature,

pay structure, and employment relationship of Plaintiff and the FLSA Class Members.

MANAGERS had at all times relevant to this lawsuit, the authority to hire and fire employees of

Defendants, the authority to direct and supervise the work of employees, the authority to sign on

the business’ checking accounts, including payroll accounts, and the authority to make decisions

regarding employee compensation and capital expenditures. Additionally, he was responsible

for the day-to-day affairs of Defendants. In particular, he was responsible for determining



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –4–
    Case 3:20-cv-00776-N Document 1 Filed 04/02/20                Page 5 of 25 PageID 5



whether Defendants complied with the FLSA.

       17.     BROOKE DOE (“Brooke”) JENNIFER DOE (“Jennifer”) and JADE DOE

(“Jade”) were/are the main managers who executed the policies regarding payment to dancers

and management of dancers, including Plaintiff. Plaintiff will seek to amend upon discovering

the full name of BROOKE DOE, JENNIFER DOE AND JADE DOE. Plaintiff will also name

other individuals who are personally liable under the FLSA.

       18.     Brooke, Jennifer and Jade acted directly or indirectly on behalf of Corsets

Cabaret, and, at all times mentioned herein was an “employer” or “joint employer” of Plaintiff

within the meaning of the FLSA. They exerted operational and management control over

Defendants, including day to day management. They were, and are, frequently present at,

owned, directed, controlled and managed the operations at Defendants. They also controlled the

nature, pay structure, and employment relationship of Plaintiff and the FLSA Class Members.

They had at all times relevant to this lawsuit, the authority to hire and fire employees at

Defendants, the authority to direct and supervise the work of employees, the authority to sign on

the business’ checking accounts, including payroll accounts, and the authority to make decisions

regarding employee compensation and capital expenditures. Additionally, they were responsible

for the day-to-day affairs of Defendants. In particular, they were responsible for determining

whether Defendants complied with the FLSA.

       19.     The true names, capacities or involvement, whether individual, corporate,

governmental or associate, of all managers and owners of Defendants are unknown to Plaintiff.

Plaintiff prays for leave to amend this Complaint to show their true names and capacities when

the same have been finally determined. Plaintiff is informed and believes, and upon such

information and belief alleges thereon, that each of the unknown Defendants is negligently,



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –5–
    Case 3:20-cv-00776-N Document 1 Filed 04/02/20                 Page 6 of 25 PageID 6



intentionally, strictly liable or otherwise legally responsible in some manner for the events and

happenings herein referred to, and negligently, strictly liable intentionally or otherwise caused

injury and damages proximately thereby to Plaintiff, as is hereinafter alleged.

       20.     At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 29 U.S.C. § 203(r)(1) of the FLSA

because they have had employees at their club engaged in commerce, which has travelled in

interstate commerce. Moreover, because of Defendants’ interrelated activities, they function in

interstate commerce. 29 U.S.C. § 203(s)(1).

       21.     Furthermore, Defendants have had, and continue to have, an annual gross

business volume in excess of the statutory standard.

       22.     At all material times during the three (3) years prior to the filing of this action,

Defendants categorized all dancers/entertainers employed by Defendants as “independent

contractors” and have failed and refused to pay wages or compensation to such

dancers/entertainers. Plaintiff was an individual employee who engaged in commerce or in the

production of goods for commerce as required by 29 U.S.C. §§ 206-207.

       23.     Plaintiff is informed and believes that, at all relevant times herein, Defendants

engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the

conduct of its employees and agents, and other Defendants and are vicariously or strictly liable

for the wrongful conduct of its employees and agents as alleged herein.

       24.     Plaintiff is informed and believes, and on that basis alleges that, each of the

Defendants acted, in all respects pertinent to this action, as the agent or employee of each other,

and carried out a joint scheme, business plan, or policy in all respect thereto and, therefore, the

acts of each of these Defendants are legally attributable to the other Defendants, and that these



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               –6–
       Case 3:20-cv-00776-N Document 1 Filed 04/02/20              Page 7 of 25 PageID 7



Defendants, in all respects, acted as employers and/or joint employers of Plaintiff in that each of

them exercised control over her wage payments and control over her duties.

         25.   Plaintiff is informed and believes, and on that basis alleges that, at all relevant

times, each and every Defendant has been the agent, employee, representative, servant, master,

employer, owner, agent, joint venture, and alter ego of each of the other and each was acting

within the course and scope of his or her ownership, agency, service, joint venture and

employment.

         26.   At all times mentioned herein, each and every Defendant was the successor of the

other and each assumes the responsibility for the acts and omissions of all other Defendant.



III.     VENUE AND JURSIDICTION

         27.   This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331 because this action arises under the FLSA, 29 U.S.C. §§ 201, et seq.

         28.   Venue is proper in this District because all or a substantial portion of the events

forming the basis of this action occurred in this District. Defendants’ club is located in this

District and Plaintiff worked in this District.



IV.      ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                   (AGAINST ALL DEFENDANTS)

         A.    FACTUAL ALLEGATIONS

         29.   Defendant operates an adult-oriented entertainment facility located at 8128 Camp

Bowie W. Blvd, Fort Worth, Texas 76116 The picture below depicts the outside of the Club.




               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                  –7–
    Case 3:20-cv-00776-N Document 1 Filed 04/02/20                 Page 8 of 25 PageID 8




        30.    At all times mentioned herein, Defendants were “employer(s)” or “joint

employer(s)” of Plaintiff.

        31.    At all times during the three (3) years prior to the filing of the instant action,

Defendants categorized all dancers/entertainers employed by Defendants as “independent

contractors” and have failed and refused to pay wages to such dancers.

        32.    At all times relevant to this action, Defendants exercised a great deal of

operational and management control over the subject club, particularly in the areas of terms and

conditions of employment applicable to dancers and entertainers.

        33.    Plaintiff began working as a dancer for Defendants in 2012 through September

2019.

        34.    The primary duty of an entertainer is to dance and entertain customers and give

               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              –8–
     Case 3:20-cv-00776-N Document 1 Filed 04/02/20                   Page 9 of 25 PageID 9



them a good experience. Specifically, an entertainer performs stage and table dances, and

entertains customers on an hourly basis.

       35.       Stated differently, entertainers dance on stage, perform table dances, and

entertain customers in VIP rooms, all while nude or semi-nude.

       36.       Plaintiff worked and performed at the adult-oriented entertainment facility

multiple shifts per week. Plaintiff was an integral part of Defendants’ business which operated

solely as an adult-oriented entertainment facility featuring nude or semi-nude female

entertainers.

       37.       Defendants did not pay entertainers on an hourly basis.

       38.       Defendants exercised significant control over Plaintiff during her shifts, and

Defendants required Plaintiff to work an entire shift.

       39.       Defendants set prices for all VIP performances.

       40.       Defendants charge the dancers a late fee if they do not arrive for a shift on time.

       41.       Defendants controlled the means and manner in which Plaintiff could perform.

       42.       Defendants had the authority to suspend, fine, fire, or otherwise discipline

entertainers for non-compliance with their rules regarding dancing.

       43.       Defendants actually suspended, fined, fired, or otherwise disciplined entertainers

for non-compliance with their rules regarding dancing.

       44.       Plaintiff was compensated exclusively through tips from Defendants’ customers.

That is, Defendants did not pay Plaintiff whatsoever for any hours worked at their

establishment.

       45.       Defendants also required Plaintiff to share her tips with Defendants, other non-

service employees who do not customarily receive tips, including the managers, disc jockeys,



                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                 –9–
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                 Page 10 of 25 PageID 10



and the house mother.

        46.     Defendants are in violation of the FLSA’s tipped-employee compensation

provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a minimum

of $2.13 per hour. Defendants also violated 29 U.S.C. § 203(m) when they failed to notify the

Plaintiff about the tip credit allowance (including the amount to be credited) before the credit

was utilized. That is, Defendants’ exotic dancers were never made aware of how the tip credit

allowance worked or what the amounts to be credited were. Furthermore, Defendants violated

29 U.S.C. § 203(m) because they did not allow Plaintiff to retain all of her tips and instead

required that she divide her tips amongst other employees who do not customarily and regularly

receive tips. Because Defendants violated the tip-pool law, Defendants loses the right to take a

credit toward minimum wage.

        47.     Defendants provided and paid for all advertising and marketing efforts

undertaken on behalf of Defendants.

        48.     Defendants paid for the building used by Defendants’ maintenance of the facility,

the sound system, stages, lights, beverages and inventory used at the facility.

        49.     Defendants made all hiring decisions regarding wait staff, security, entertainers,

managerial and all other employees on the premises.

        50.     Defendants’ opportunity for profit and loss far exceeded Plaintiff’s opportunity

for profit and loss from work at Corsets Cabaret.

        51.     Nude dancing is an integral part of Defendants’ operations. Defendants’

advertising prominently displays nude dancing for its customers. Corsets Cabaret is well known

as a “strip club.”

        52.     Defendants need entertainers to successfully and profitably operate their business



                COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 10 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                  Page 11 of 25 PageID 11



model.

         53.    The position of entertainer requires no managerial skill of others.

         54.    The position of entertainer requires little other skill or education, formal or

otherwise.

         55.    The only requirements to become an entertainer at are “physical attributes” and

the ability to dance seductively. The amount of skill required is more akin to an employment

position than that of a typical independent contractor.

         56.    Defendants failed to maintain records of wages, fines, fees, tips and gratuities

and/or service charges paid or received by entertainers.

         57.    Plaintiff was not paid an hourly minimum wage or any hourly wage or salary

despite being present at Defendants’ facility and required to work and entertain its customers at

any time during a seven-plus (7+) hour work shift.

         58.    Plaintiff was not paid overtime wages at one-and-a-half (1½) times the regular

minimum wage rate for any hours worked despite being present at Defendants’ facility and

required to work and entertain its customers for longer than eight (8) hours per shift.

         59.    The FLSA Class Members had the same pay structure and were under the same

controls as Plaintiff.

         60.    Plaintiff and FLSA Class Members would work over forty (40) hours in some

weeks each worked for Defendants.

         61.    Defendants have never paid Plaintiff and the FLSA Class Members any amount

as wages whatsoever and have instead unlawfully required Plaintiff and FLSA Class Members

to pay them for the privilege of working.

         62.    The only source of monies received by Plaintiff (and the class she seeks to



                COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 11 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                 Page 12 of 25 PageID 12



represent) relative to her employment with Defendants came in the form of gratuities received

directly from customers, a portion of which Plaintiff and the FLSA Class Members were

required to pay to Defendants.

       63.     Although Plaintiff and the FLSA Class Members are required to and do in fact

frequently work more than forty (40) hours per workweek, they are not compensated at the

FLSA mandated time-and-a-half rate for hours in excess of forty (40) per workweek. In fact,

they receive no compensation whatsoever from Defendants and thus, Defendants violates the

minimum wage requirement of FLSA. See 29 U.S.C. § 206.

       64.     Defendants’ method of paying Plaintiff in violation of the FLSA was willful and

was not based on a good faith and reasonable belief that its conduct complied with the FLSA.

Defendants misclassified Plaintiff with the sole intent to avoid paying her in accordance to the

FLSA; the fees and fines described herein constitute unlawful “kickbacks” to the employer

within the meaning of the FLSA, and Plaintiffs are entitled to restitution of such fines and fees.

       65.     Plaintiff and FLSA Class Members who worked at Corsets Cabaret performed

precisely the same job duties - dancing and entertaining at Corsets Cabaret.

       66.     Plaintiff and FLSA Class Members who worked at Corsets Cabaret during the

applicable limitations period(s) were subject to the same work rules established by the

Defendants as identified above.

       67.     Plaintiff and FLSA Class Members at Corsets Cabaret were subject to the terms

and conditions of employment and the same degree of control, direction, supervision, promotion

and investment imposed or performed by Defendants.

       68.     Plaintiff and FLSA Class Members at Corsets Cabaret during the applicable

limitations period(s) were subject to the same across-the-board, uniformly applied corporate



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 12 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                  Page 13 of 25 PageID 13



policy mandated by Defendants.

        69.     Plaintiff and the FLSA Class Members at Corsets Cabaret, during the applicable

limitations period, were subject to the same fees and fines imposed by Defendants.

        70.     As a result of Defendants’ across-the-board, standard operating procedure of

mischaracterizing dancers/entertainers as “independent contractors” and their consequent failure

to pay any wages or compensation whatsoever, it is a certainly that numerous other current and

former dancers and entertainers who worked at Corsets Cabaret during the applicable limitations

period would elect to participate in this action if provided notice of same.

        71.     Upon information and belief, more than one hundred (100) dancers and

entertainers have worked at Corsets Cabaret during the three (3) to five (5) years prior to the

filing of this action.

        72.     Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of persons she

seeks to represent and will adequately represent the interests of the class.

        73.     Plaintiff has hired Counsel experienced in class actions and in collective actions

under 29 U.S.C. § 216(b) who will adequately represent the class.

        74.     Defendants failed to keep records of tips, gratuities and/or service charges paid to

Plaintiff or any other entertainer and failed to maintain and furnish wage statements to Plaintiff.

        75.     Federal law mandates that an employer is required to keep for three (3) years all

payroll records and other records containing, among other things, the following information:

        a.      The time of day and day of week on which the employees’ work week begins;

        b.      The regular hourly rate of pay for any workweek in which overtime compensation

                is due under section 7(a) of the FLSA;




                COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 13 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20              Page 14 of 25 PageID 14



       c.     An explanation of the basis of pay by indicating the monetary amount paid on a

              per hour, per day, per week, or other basis;

       d.     The amount and nature of each payment which, pursuant to section 7(e) of the

              FLSA, is excluded from the “regular rate”;

       e.     The hours worked each workday and total hours worked each workweek;

       f.     The total daily or weekly straight time earnings or wages due for hours worked

              during the workday or workweek, exclusive of premium overtime compensation;

       g.     The total premium for overtime hours. This amount excludes the straight-time

              earnings for overtime hours recorded under this section;

       h.     The total additions to or deductions from wages paid each pay period including

              employee purchase orders or wage assignments;

       i.     The dates, amounts, and nature of the items which make up the total additions and

              deductions;

       j.     The total wages paid each pay period; and

       k.     The date of payment and the pay period covered by payment.

29 C.F.R. 516.2, 516.5.

       76.    Defendants have not complied with federal law and have failed to maintain such

records with respect to Plaintiff and the FLSA Class Members. Because Defendants’ records are

inaccurate and/or inadequate, Plaintiff and the FLSA Class Members can meet their burden

under the FLSA by proving that they, in fact, performed work for which they were improperly

compensated, and produce sufficient evidence to show the amount and extent of their work “as a

matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co., 328

U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on notice that she intends to rely on



              COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 14 –
     Case 3:20-cv-00776-N Document 1 Filed 04/02/20               Page 15 of 25 PageID 15



Anderson to provide the extent of her unpaid work.

        B.     INDIVIDUAL LIABILITY UNDER THE FLSA

        77.    In Lamonica v. Safe Hurricane Shutters, Inc., the U.S. Court of Appeals for the

Eleventh Circuit held that individuals can be liable for FLSA violations under an expansive

interpretation of “employer” for directors and officers. Lamonica v. Safe Hurricane Shutters,

Inc., 711 F.3d 1299 (11th Cir. 2013). The FLSA defines “employer” as “any person acting

directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §

203(d). The Fifth Circuit stated “[t]he dominant theme in the case law is that those who have

operating control over employees within companies may be individually liable for FLSA

violations committed by the companies.” Gray v. Powers, 673 F.3d 352, 357 (5th Cir. 2012).

        78.    Where an individual exercise “control over the nature and structure of the

employment relationship,” or “economic control” over the relationship, that individual is an

employer within the meaning of the FLSA and is subject to liability. Lambert v. Ackerley 180

F.3d 997 (9th Cir. 1999) Factors related to “economic control,” which included ownership

interest, operational control of significant aspects of the day-to-day functions, the power to hire

and fire employees, determine salaries, and the responsibility to maintain employment records.

Gray, 673 F.3d at 355 (citing Williams v. Henagan, 595 F.3d 610, 615 (5th Cir. 2010).

        79.    Sanad Ibrahim is individually liable for failing to pay Plaintiff her wages. The

actual identities of other managers and owners are unknown at this time. As stated before,

Plaintiff will be amending to include individuals liable pursuant to Gray v. Powers, 673 F.3d

352, 357 (5th Cir. 2012).

V.      COLLECTIVE ACTION ALLEGATIONS

        80.    Plaintiff hereby incorporates by reference and re-alleges each and every



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 15 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                 Page 16 of 25 PageID 16



allegation set forth in each and every preceding paragraph as though fully set forth herein.

        81.      Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.

§ 216(b) on behalf of all persons who were or are employed by Defendants as exotic

dancers/entertainers at any time during the three (3) years prior to the commencement of this

action to present.

        82.      Plaintiff has actual knowledge that FLSA Class Members have also been denied

overtime pay for hours worked over forty (40) hours per workweek and have been denied pay at

the federally mandated minimum wage rate. That is, Plaintiff worked with other

dancers/entertainers at Corsets Cabaret. As such, she has firsthand personal knowledge of the

same pay violations throughout Defendants’ club. Furthermore, other exotic dancers/entertainers

at Defendants’ club have shared with her similar pay violation experiences as those described in

this Complaint.

        83.      Other employees similarly situated to Plaintiff work or have worked at Corsets

Cabaret but were not paid overtime at the rate of one and one-half (1 ½) their regular rate when

those hours exceeded forty (40) hours per workweek. Furthermore, these same employees were

denied pay at the federally mandated minimum wage rate.

        84.      Although Defendants permitted and/or required the FLSA Class Members to

work in excess of forty (40) hours per workweek, Defendants have denied them full

compensation for their hours worked over forty (40). Defendants have also denied them full

compensation at the federally mandated minimum wage rate.

        85.      FLSA Class Members perform or have performed the same or similar work as

the Plaintiff.

        86.      FLSA Class Members regularly work or have worked in excess of forty (40)



                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 16 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20               Page 17 of 25 PageID 17



hours during a workweek.

       87.     FLSA Class Members regularly work or have worked and did not receive

minimum wage.

       88.     FLSA Class Members are not exempt from receiving overtime and/or pay at the

federally mandated minimum wage rate under the FLSA.

       89.     As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay

structure, misclassification as independent contractors and/or the denial of overtime and

minimum wage.

       90.     Defendants’ failure to pay overtime compensation and hours worked at the

minimum wage rate required by the FLSA results from generally applicable policies or practices

and does not depend on the personal circumstances of the FLSA Class Members.

       91.     The experiences of the Plaintiff, with respect to her pay, are typical of the

experiences of the FLSA Class Members.

       92.     The specific job titles or precise job responsibilities of each FLSA Class Member

does not prevent collective treatment.

       93.     All FLSA Class Members, irrespective of their particular job requirements, are

entitled to overtime compensation for hours worked in excess of forty (40) during a workweek.

       94.     All FLSA Class Members, irrespective of their particular job requirements, are

entitled to compensation for hours worked at the federally mandated minimum wage rate.

       95.     Although the exact number of damages may vary among FLSA Class Members,

the damages for the FLSA Class Members can be easily calculated by a simple formula. The

claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on

a systematic course of wrongful conduct by the Defendants that caused harm to all FLSA Class



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                             – 17 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                 Page 18 of 25 PageID 18



Members.

       96.     As such, Plaintiff brings her FLSA claims as a collective action on behalf of the

following class:

           All of Defendants’ current and former exotic dancers/entertainers who

           worked at the Corsets Cabaret located in Fort Worth, Texas at any

           time starting three years before this Complaint was filed.

VI.    CAUSES OF ACTION

                                 FIRST CAUSE OF ACTION

             FAILURE TO PAY MINIMUM WAGE PURSUANT TO FLSA, 29 U.S.C. § 206

                   (By Plaintiff Individually and on Behalf of the Collective

                                   Against All Defendants)
       97.     Plaintiff hereby incorporates by reference and re-alleges each and every

allegation set forth in each and every preceding paragraph as though fully set forth herein.

       98.     Defendants are engaged in “commerce” and/or in the production of “goods” for

“commerce” as those terms are defined in the FLSA.

       99.     Defendants operate an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).

       100.    Defendants failed to pay Plaintiff minimum wage in violation of 29 U.S.C. § 206.

       101.    Based upon the conduct alleged herein, Defendants knowingly, intentionally and

willfully violated the FLSA by not paying Plaintiff the minimum wage under the FLSA.

       102.    Throughout the relevant period of this lawsuit, there is no evidence that

Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

misclassification scheme and compensation policies were illegal.

               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 18 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                  Page 19 of 25 PageID 19



       103.      Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

Defendants, minimum wage compensation and an equal amount in the form of liquidated

damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

pursuant to 29 U.S.C. § 216(b).

                           SECOND CAUSE OF ACTION
          FAILURE TO PAY OVERTIME WAGES PURSUANT TO FLSA, 29 U.S.C. § 207

                    (By Plaintiff Individually and on Behalf of the Collective

                                      Against All Defendants)

       104.      Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

       105.      Each Defendant is an “employer” or “joint employer” of Plaintiff within the

meaning of the FLSA, 29 U.S.C. § 203(d).

       106.      Defendants are engaged in “commerce” and/or in the production of “goods” for

“commerce” as those terms are defined in the FLSA.

       107.      Defendants operate an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

annual gross volume of sales made is more than five hundred thousand U.S. Dollars

($500,000.00).

       108.      Defendants failed to pay Plaintiff the applicable overtime wage for each hour in

excess of forty (40) during each workweek in which she worked in violation of 29 U.S.C. § 207.

       109.      Based upon the conduct alleged herein, Defendants knowingly, intentionally and

willfully violated the FLSA by not paying Plaintiff the overtime wage required under the FLSA.

       110.      Throughout the relevant period of this lawsuit, there is no evidence that

Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

                 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 19 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                Page 20 of 25 PageID 20



grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

misclassification scheme and compensation policies were unlawful.

       111.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

Defendants, overtime wage compensation and an equal amount in the form of liquidated

damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

pursuant to 29 U.S.C. § 216(b).

                                  THIRD CAUSE OF ACTION

          UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203

                   (By Plaintiff Individually and on Behalf of the Collective

                                       Against Defendants)

       112.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

       113.    Plaintiff customarily and regularly received more than thirty U.S. Dollars

($30.00) a month in tips and therefore is a tipped employee as defined in the FLSA, 29 U.S.C. §

203(t), see also 29 C.F.R. § 531.50.

       114.    At all relevant times, Defendants were “employer(s)” or “joint employer(s)” of

Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).

       115.    Defendants are engaged in “commerce” and/or in the production of “goods” for

“commerce” as those terms are defined in the FLSA.

       116.    Defendants operate an enterprise engaged in commerce within the meaning for

the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because

its annual gross volume of sales made is more than five hundred thousand U.S. Dollars

($500,000).



               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 20 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                  Page 21 of 25 PageID 21



       117.    Under TIPA:

               [a]n employer may not keep tips received by its employees for any
               purpose including allowing managers or supervisors to keep any
               portion of employees’ tips, regardless of whether or not it takes a tip
               credit.

       29 U.S.C. § 203.

       118.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

form of fees, fines, mandatory charges and other payments to management, house moms, disc

jockeys, and floor men in violation of TIPA.

       119.    Defendants required Plaintiff to participate in an illegal tip pool, which included

employees who do not customarily and regularly receive tips, and do not have more than a de

minimis, if any, interaction with customer leaving the tips (such as the Club DJ, security, and

management). See U.S. Dep’t of Labor, Wage and Hour Division, “Fact Sheet # 15: Tipped

employees under the Fair Labor Standards Act (FLSA).”

       120.    The contribution Defendants required Plaintiff to make after each shift was

arbitrary and capricious and distribution was not agreed to by Plaintiff or other dancers; rather, it

was imposed upon Plaintiff and other dancers.

       121.    By requiring Plaintiff to pool her tips with club management, including the

individual Defendants named herein, Defendants “retained” a portion of the tips received by

Plaintiff in violation of the FLSA.

       122.    Defendants did not make any effort, let alone a “good faith” effort, to comply

with the FLSA as it relates to compensation owed to Plaintiff.

       123.    At the time of their illegal conduct, Defendants knew or showed reckless

disregard that the tip-pool which they required Plaintiff to contribute included non-tipped

employees and, therefore, was statutorily illegal. In spite of this, Defendants willfully failed and


               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                               – 21 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                 Page 22 of 25 PageID 22



refused to pay Plaintiff the proper amount of the tips to which she was entitled.

       124.    Defendants’ willful failure and refusal to pay Plaintiff the tips she earned violates

the FLSA.

       125.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in

the form of fees, fines, mandatory charges and other payments to management, house moms, disc

jockeys, and door men in violation of TIPA.

       126.    As a result of the acts and omissions of the Defendants as alleged herein, and

pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to damages in the form of all

misappropriated tips, plus interest; as liquated damages, an amount equal to all misappropriated

tips, mandatory attorneys’ fees, costs, and expenses.

                                FOURTH CAUSE OF ACTION

                            ILLEGAL KICKBACKS, 29 C.F.R. § 531.35

     (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

       127.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation
set forth in each and every preceding paragraph as though fully set forth herein.

       128.    Defendants required Plaintiff to pay monetary fees to Defendants and other

Corsets Cabaret employees who did not work in positions that are customarily and regularly
tipped, in violation of 29 U.S.C. § 203(m).

       129.    Defendants’ requirement that Plaintiff pay fees to Defendants and other Corsets

Cabaret employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.
       130.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with

respect to Plaintiff’s wages.

       131.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

531.35, all monetary fees imposed on Plaintiff are classified as illegal kickbacks.


               COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 22 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                    Page 23 of 25 PageID 23



        132.      Plaintiff is entitled to recover from Defendants all fees that Defendants required

Plaintiff to pay in order to work at Corsets Cabaret, involving but not limited to house fees and

tip sharing.

                                     FIFTH CAUSE OF ACTION

               FORCED TIPPING & SUBSIDIZATION OF OWNERSHIP, 29 C.F.R. § 531.35

     (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

        133.      Plaintiff hereby incorporates by reference and re-alleges each and every allegation

set forth in each and every preceding paragraph as though fully set forth herein.

        134.      Defendants required Plaintiffs to pay monetary fees to other Corsets Cabaret
employees who did not work in positions that are customarily and regularly tipped, in violation

of 29 U.S.C. § 203(m).

        135.      Defendants’ requirement that Plaintiffs pay fees to other Corsets Cabaret

employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.

        136.      Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with

respect to Plaintiffs’ wages.

        137.      Plaintiffs are entitled to recover from Defendants all fees that Defendants required
Plaintiff to pay other employees in order to work at Corsets Cabaret, involving but not limited to

forced tip sharing.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests of this Court the following relief:

               1. For compensatory damages according to proof at trial of at least $100,000;

               2. For special damages according to proof at trial;
               3. For restitution of unpaid monies;

               4. For attorneys’ fees;

               5. For costs of suit incurred herein;

               6. For statutory penalties;

                  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                                  – 23 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                Page 24 of 25 PageID 24



          7. For civil penalties;

          8. For pre-judgment interest;

          9. For post-judgement interest;

          10. For general damages in an amount to be proven at trial;

          11. For declaratory relief;

          12. For injunctive relief; and

          13. For such other and further relief as the tribunal may deem just and proper.



Dated: April 2, 2020                                   /s/ Jarrett L. Ellzey
                                                     Jarrett L. Ellzey
                                                     Texas Bar No. 24040864
                                                     W. Craft Hughes
                                                     Texas Bar No. 24046123
                                                     Leigh Montgomery
                                                     Texas Bar No. 24052214
                                                     HUGHES ELLZEY, LLP
                                                     1105 Milford Street
                                                     Houston, Texas 77066
                                                     Telephone: (713) 554-2377
                                                     Fax: (888) 995-3335
                                                     jarrett@hughesellzey.com
                                                     craft@hughesellzey.com
                                                     leigh@hughesellzey.com


                                                     Attorneys for Plaintiff




              COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                            – 24 –
   Case 3:20-cv-00776-N Document 1 Filed 04/02/20                  Page 25 of 25 PageID 25



                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury for all such triable claims.


Dated: April 2, 2020                                     /s/ Jarrett L. Ellzey
                                                       Jarrett L. Ellzey
                                                       Texas Bar No. 24040864
                                                       W. Craft Hughes
                                                       Texas Bar No. 24046123
                                                       Leigh Montgomery
                                                       Texas Bar No. 24052214
                                                       HUGHES ELLZEY, LLP
                                                       1105 Milford Street
                                                       Houston, Texas 77006
                                                       Telephone: (713) 554-2377
                                                       Fax: (888) 995-3335
                                                       jarrett@hughesellzey.com
                                                       craft@hughesellzey.com
                                                       leigh@hughesellzey.com

                                                       Attorneys for Plaintiff




              COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
                                              – 25 –
